Citation Nr: 9920384	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-05 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1989 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which confirmed and continued an 
evaluation in excess of 10 percent for the service-connected 
right shoulder disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is right handed.

3.  The veteran's service-connected right shoulder disorder 
is manifested by slight limitation of motion with no evidence 
of any limitation of motion of the right arm at shoulder 
level or dislocation of a humerus at the scapulohumeral joint 
with infrequent episodes, guarding of movement only at the 
shoulder level, or evidence of any other impairment. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the service-connected right shoulder disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5003, 5019, 5200, 5201, 5202 and 5203 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased evaluation with respect to his claim 
for an evaluation in excess of 10 percent for a right 
shoulder disorder is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, records of treatment following service and 
several VA examinations.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4 (1998).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1998). Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board notes that in evaluating disabilities of the 
musculoskeletal system it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse. 38 C.F.R. § 4.45 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).

B.  Factual Background

A review of an October 1995 VA spine examination reflects 
that the examiner had reviewed the veteran's claims file 
prior to the examination.  It was noted that the veteran was 
right handed.  The veteran complained of pain in the right 
shoulder and that it felt as if it might fall off.  He 
pointed to the top of the acromion on the right side.  The 
veteran related that at times, his right shoulder would pop; 
however, popping was not found during the examination.  On 
examination of the shoulders, there was full range of motion 
with some grating in the anterior subscapularis region, more 
so on the right than on the left.  There also appeared to 
have been a minor impingement process without rotator cuff 
tear.  Slap tests and the glenoid labrums were both found to 
have been normal.  There was no evidence of any instability, 
but there was minor wasting about the posterior scapular 
region on the right shoulder.  An examination of the 
subscapularis was found to have been normal.  X-rays of the 
right shoulder, in the anterior and posterior views, and an 
electromyography report of the right upper extremity were 
both found to have been normal.  It was the examiner's 
opinion that the veteran had impingement syndrome to a minor 
degree of the right shoulder which was aggravated by his work 
but was not disabling at that time.  A diagnosis with respect 
to the right shoulder was not entered.

A June 1998 VA examination report reflects that the veteran 
was then employed at an automotive plant.  It was noted that 
the veteran's shoulder disorder had remained unchanged over 
the previous six or seven years.  However, when the veteran 
reached anteriorly or in the front with his right arm, he 
experienced pain in "the shoulder."  An examination of the 
shoulders reflects that they were found to have been 
symmetrical with no evidence of any deformity or atrophy.  On 
range of motion testing of the right shoulder, the veteran 
had 170 degrees in both abduction, and forward flexion with 
some crepitation, external rotation to 75 degrees and 
internal rotation to 85 degrees.  Range of motion was noted 
to have been equal on both sides.  Abduction against 
resistance on the right side produced pain in the shoulder.  
X-rays of the right shoulder were found to have been normal 
without any evidence of any bony abnormality.  A magnetic 
resonance imaging scan of the right shoulder (MRI) revealed a 
simple bone cyst in the humeral head, greater tuberosity 
region.  The rotator cuff muscles, to include the 
musculotendinous junction and insertions, were also found to 
have been normal.  There was no MRI evidence of any rotator 
cuff tear.  The acromioclavicular joint was well-maintained 
and there was no evidence of any impingement syndrome.  The 
veteran was diagnosed as having chronic and mild rotator cuff 
tendinitis of the right shoulder with no evidence of any 
rotator cuff tear, evidence of impingement syndrome or 
bursitis of the right shoulder.  

C.  Analysis

The veteran's right shoulder disorder is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5019.  Diseases 
specified in diagnostic codes 5013 through 5024 will be rated 
on limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a.  The veteran's right shoulder 
is his major upper extremity.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
evaluation may be assigned for limitation of motion of an arm 
to the shoulder level.  However, the veteran has been shown, 
by VA examination of  June 1998, to have had only slight 
limitation of motion of the right shoulder with regard to 
forward flexion, abduction and internal and external rotation 
(the veteran had 170 degrees in both abduction and forward 
flexion and 75 degrees of external rotation).  See Plate I 
referred to in 38 C.F.R. § 4.71 (which shows normal shoulder 
forward flexion ranging from 0 to 180 degrees, normal 
shoulder abduction ranging from 0 to 180 degrees, normal 
shoulder external rotation ranging from 0 to 90 degrees, and 
normal shoulder internal rotation ranging from 0 to 90 
degrees).  Thus, his right arm is not shown to be limited in 
motion to the shoulder level, and a 20 percent rating is not 
warranted under Diagnostic Code 5201.  

The Board has considered the possibility that rating the 
veteran's right shoulder under another diagnostic code may 
result in a rating in excess of 10 percent.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200, a 30 percent evaluation is 
assignable for favorable ankylosis of the major 
scapulohumeral articulation with abduction to 60 degrees and 
ability to reach the mouth and head.  Pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202, a 20 percent evaluation may be 
assigned for recurrent dislocation of the major humerus at 
the scapulohumeral joint with infrequent episodes, and 
guarding of movement only at the shoulder level, or a 
malunion of moderate deformity.  Finally, in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5203 an evaluation of 20 
percent requires nonunion of the major clavicle or scapula 
with loose movement or dislocation of the major clavicle or 
scapula.  Consideration may also be given to impairment of 
the functioning of a contiguous joint. 38 C.F.R. § 4.71a.

However, there is no competent evidence of ankylosis of the 
major scapulohumeral articulation, that the veteran had 
recurrent dislocation of the major humerus at the 
scapulohumeral joint or a malunion of moderate deformity, or 
that he had a nonunion or dislocation of the major clavicle 
or scapula.  Therefore, a rating in excess of 10 percent for 
the veteran's service-connected right shoulder disorder is 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202 or 5203.

In reaching the foregoing determination, the Board has 
considered the histories of the veteran's right shoulder 
disorder, and the current clinical manifestations and the 
effects that the disability has on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  The 
nature of the original disabilities has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness, where appropriate. See generally DeLuca v. 
Brown, supra; 38 C.F.R. §§ 4.40, 4.45.  In this regard, while 
the Board observes the veteran's complaints of pain, it is 
significant that despite such complaints, the veteran only 
had slight limitation of motion of the right shoulder as 
noted in the preceding paragraph.  In addition, on VA 
examination in October 1995, there was no instability and 
only minor wasting.  On VA examination in June 1998, it was 
noted that there was no evidence of deformity or atrophy.  
Therefore, the Board finds that the veteran's right shoulder 
disorder does not impair him to a degree to warrant a higher 
evaluation than that assigned by the 10 percent disability 
evaluation currently assigned under the schedule for rating 
disabilities.  See 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.27, 4.59, 4.71, 4.71a.

The record in this case presents no evidence or argument to 
reasonably indicate that the provisions of 38 C.F.R. Part 4, 
§§ 4.16(b) or 3.321(b)(1) (1998) are potentially applicable.  
In this regard, the veteran has continued to work in an 
automotive plant and has not submitted any documentation 
indicating time lost from work as a result of the service-
connected disability at issue.  In addition, there is no 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Accordingly, the Board will not address the 
issues of benefit entitlement under the provisions of 38 
C.F.R. Part 4, §§ 4.16(b) or 3.321(b)(1) (1998).


ORDER

An evaluation in excess of 10 percent for a right shoulder 
disorder is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

